In consolidated proceedings pursuant to Family Court Act article 6 to modify a custody order of a Florida court, the Law Guardian for the child appeals from an order of the Family Court, Westchester County (Tolbert, J.), dated May 17, 1996, which denied a motion of the father, in which the Law Guardian joined, to vacate an order of the same court, dated July 28, 1995, which relinquished jurisdiction of the matter in favor of a Florida court.
Ordered that the order is affirmed, without costs or disbursements.
At issue in these proceedings is whether a custody order entered by a Florida court should be modified. The mother still resides in Florida. The Family Court, after conferring with the Florida court, deferred jurisdiction over the parties’ dispute to the Florida court. There is no basis in the record to disturb that determination (see, 28 USC § 1738A [f]; Matter of JacksonOrdia v Ordia, 224 AD2d 529; Capobiano v Willis, 171 AD2d 834; Matter of Tenenbaum v Sprecher, 133 AD2d 371; Enslein v Enslein, 112 AD2d 973). Rosenblatt, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.